PER CURIAM. Appellant Johnny J. Pemberton filed a notice M. appeal from his criminal conviction on December 14, 1999. Rule 5(a) of the Arkansas Rules of Appellate Procedure provides that a record must be filed within ninety days of the filing of the first notice of appeal unless the time is extended by the trial court. Subsection (b) of the Rule provides that the trial court may extend the time for filing the record with this court if the order of extension is entered before the expiration of the original filing period. On March 9, 2000, Appellant, by his attorney, Greg Fallon, filed a motion for extension of time to file the record. The trial court did not grant Appellant’s motion until March 16, 2000, after expiration of the original filing period.  Mr. Fallon admits in the instant motion that the record was tendered late due to a mistake on his part. We find that such an error, admittedly made by an attorney for a criminal defendant, is good cause to grant the motion. Jones v. State, 338 Ark. 29, 992 S.W.2d 85 (1999) (per curiam) (citing Tarry v. State, 288 Ark. 172, 702 S.W.2d 804 (1986) (per curiam)). Accordingly, the motion for rule on the clerk is granted. A copy of this opinion will be forwarded to the Committee on Professional Conduct. See In Re: Belated Appeals in Criminal Cases, 265 Ark. 964 (1979) (per curiam).